Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. M.D. Jonsen on 3/11/21.
Examiner’s Amendment to Claims:
In Claim 7, line 2, at the very end, insert --- . ---.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-19 are directed to a fusion protein comprising: a target protein segment; and a Ribose Binding Protein (RBP) segment comprising a contiguous portion of a RBP amino acid sequence, wherein the contiguous portion is at least 80% similar to amino acids 34- 211 of SEQ ID NO:2, and the fusion protein does not include a signal peptide, at least 80% identical to SEQ ID NO: 17, that targets the fusion protein to the periplasm, and wherein the target protein is operatively linked to an N-terminal or C-terminal end of RBP for protein overexpression and a  method of using a recombinant expression vector to increase production of a target protein, the method comprising: obtaining a recombinant expression vector encoding a fusion protein, the recombinant expression vector comprising an uninterrupted nucleotide sequence encoding the target protein, and a nucleotide sequence coding for a RBP segment that is at least 80% 
The expression vector comprising an uninterrupted nucleotide sequence encoding the target protein, and a nucleotide sequence coding for a RBP segment that is at least 80% similar to amino acids 34 to 21 of SEQ ID NO:2, wherein the uninterrupted nucleotide sequence and the nucleotide sequence are operatively linked, and the fusion protein does not include a signal peptide, at least 80% identical to SEQ ID NO: 17, that targets the fusion protein to the periplasm is free of prior art. Further, the prior art fail to suggest such specifically claimed product. Hence said expression vector is also non-obvious.
Since said expression vector is both novel and non-obvious, expression product thereof and a method of use of said expression vector as claimed, are also novel and non-obvious.
Claims 1 and 4-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656